Exhibit 10.7

AMENDMENT TO

ZIMMER BIOMET HOLDINGS, INC.

EXECUTIVE PERFORMANCE INCENTIVE PLAN

(Effective as of May 7, 2020)

 

This Amendment to the Zimmer Biomet Holdings, Inc. Executive Performance
Incentive Plan (the “Plan”) is hereby adopted by Zimmer Biomet Holdings, Inc.
(the “Company”) effective as of May 7, 2020.

WHEREAS, the Company maintains the Plan for the benefit of a select group of
eligible executives of the Company and its subsidiary and affiliated
corporations;

WHEREAS the Plan was amended and restated in its entirety May 7, 2013 and then
again effective June 24, 2015, and was further amended effective December 31,
2015; and

WHEREAS, the Company now desires to amend the Plan further.

NOW, THEREFORE, effective as of May 7, 2020, the Plan is hereby amended as
follows:

 

1.

Subparagraph 12(a) is amended to read as follows:

(a)  Effective Time. The Plan became effective on May 7, 2013 upon the
affirmative vote of a majority of votes cast at the 2013 annual meeting of
stockholders.  The Plan was amended as of June 24, 2015 to change the name of
the Plan to the Zimmer Biomet Holdings, Inc. Executive Performance Incentive
Plan.  The Plan was further amended on December 31, 2015 and May 7, 2020.

 

2.

Subparagraph 12(b) is amended to read as follows:

(b)  Termination and Amendment.  Subject to the limitations set forth in
subparagraph (c) below, the Board or its designee may at any time suspend or
terminate the Plan and may amend it from time to time in such respects as the
Board or its designee may deem advisable, subject to any requirements for
stockholder approval imposed by applicable law.

 

 

 

 

 

 



US.127704847.01

 

 

 

 



--------------------------------------------------------------------------------

 

Certified as final:  

/s/ Suketu Upadhyay

Suketu Upadhyay

Executive Vice President and Chief Financial Officer

 

/s/ Pamela Puryear

Pamela Puryear

Senior Vice President, Chief Human Resources Officer

 

 

2



US.127704847.01

 

 

 

 

